DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 02/19/2021. Claims 1 and 6-12 are pending with claims 2-5 cancelled.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 02/19/2021, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments, see Remarks page 8, with respect to the 35 U.S.C. 112(b) rejections of claims 1-9 have been fully considered and are persuasive.  The rejections of claims 1-9 have been withdrawn.
Applicant’s arguments, see Remarks pages 8-10, with respect to the 35 U.S.C. 103 rejections of claim 1 has been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.
Allowable Subject Matter
Claims 1 and 6-12 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A vehicle air conditioning device comprising:… a control device, the control device being configured to execute a heating mode… the vehicle air conditioning device further comprising an auxiliary heating device…wherein in the heating mode, the control device is configured to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763